NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2146-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TOMAS DELEON,

     Defendant-Appellant.
_________________________

                   Submitted September 29, 2021 – Decided December 6, 2021

                   Before Judges Gilson and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment Nos. 19-02-0253
                   and 19-04-0537.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Frank M. Gennaro, Designated Counsel, on
                   the brief).

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (William P. Miller, Assistant Prosecutor, of
                   counsel; Catherine A. Foddai, Legal Assistant, on the
                   brief).

PER CURIAM
         This appeal presents one issue: whether N.J.S.A. 2C:44-1(b)(14), which

added a new mitigating factor for crimes committed by persons under the age of

twenty-six, should be applied retroactively to require the resentencing of a

defendant sentenced before the mitigating factor was added. We hold that it

does not. Accordingly, we affirm defendant's sentence that was imposed in

December 2019 before mitigating factor fourteen was added in October 2020.

                                         I.

         On October 31, 2018, a police officer attempted to arrest defendant on an

outstanding warrant and ordered him to stop his car. Defendant disregarded the

officer's order and, as he was fleeing, struck the officer and another person with

the car. In a separate incident, on March 17, 2019, another police officer, acting

on a report of a stolen vehicle, ordered defendant to stop his car. Defendant

disregarded that order and sped away, at times driving over one hundred miles

per hour. He eventually struck another vehicle, causing injury to a person riding

in it.

         Defendant was indicted separately for each incident. On February 27,

2019, defendant was indicted for the October 2018 incident and charged with

fourth-degree resisting arrest, N.J.S.A. 2C:29-2(a)(2); third-degree resisting

arrest, N.J.S.A. 2C:29-2(a)(3)(a); second-degree eluding, N.J.S.A. 2C:29-2(b);

                                                                            A-2146-19
                                         2
third-degree aggravated assault of a law enforcement officer, N.J.S.A. 2C:12-

1(b)(5)(a); and second-degree aggravated assault in the course of eluding,

N.J.S.A. 2C:12-1(b)(6). On April 24, 2019, defendant was indicted for the

March 2019 incident and charged with second-degree eluding, N.J.S.A. 2C:29-

2(b); second-degree aggravated assault in the course of eluding, N.J.S.A. 2C:12-

1(b)(6); third-degree burglary, N.J.S.A. 2C:18-2(a)(1); and third-degree theft,

N.J.S.A. 2C:20-3(a).

      On September 30, 2019, pursuant to a negotiated plea agreement,

defendant pleaded guilty on the first indictment to second-degree eluding,

N.J.S.A. 2C:29-2(b), and third-degree aggravated assault of a law enforcement

officer, N.J.S.A. 2C:12-1(b)(5)(a), and on the second indictment to second-

degree eluding, N.J.S.A. 2C:29-2(b), and second-degree aggravated assault in

the course of eluding, N.J.S.A. 2C:12-1(b)(6). In pleading guilty, defendant

admitted that in both incidents the police officers had ordered him to stop his

car, he responded by fleeing, and he struck others with his car while he was

attempting to elude apprehension. Defendant was twenty-three years old at the

time he committed these crimes.

      At the December 6, 2019 sentencing hearing, the court imposed the

recommended sentence that had been negotiated by the State in exchange for


                                                                          A-2146-19
                                       3
defendant's guilty pleas.    In connection with the October 2018 incident,

defendant was sentenced on the eluding conviction to seven years in prison and

on the aggravated-assault conviction to a concurrent three-year term.            In

connection with the March 2019 incident, defendant was sentenced on the

eluding conviction to seven years in prison and on the aggravated-assault-in-

the-course-of-eluding conviction to a concurrent seven-year term, eighty-five

percent to be served without parole, with three years of parole supervision. The

result was an aggregate term of seven years in prison, subject to the No Early

Release Act (NERA), N.J.S.A. 2C:43-7.2. The sentences resulting from both

indictments were made to run concurrent to each other and concurrent to any

sentences that might be imposed on a violation of probation.

      In imposing the sentences on defendant, the court found three aggravating

factors: factor three, the risk of re-offense, N.J.S.A. 2C:44-1(a)(3); factor six,

defendant's criminal history, N.J.S.A. 2C:44-1(a)(6); and factor nine, the need

to deter, N.J.S.A. 2C:44-1(a)(9). In finding those aggravating factors, the court

noted defendant had "a long history of substance abuse" and "multiple prior

indictable convictions at a very young age." The court gave "some weight" to

mitigating factor eleven, the imprisonment of the defendant would entail

excessive hardship to the defendant or the defendant's dependents, N.J.S.A.


                                                                            A-2146-19
                                        4
2C:44-1(b)(11), specifically defendant's four-year old son. The court found the

aggravating factors substantially outweighed the mitigating factors.

      On January 17, 2020, the court issued amended Judgments of Conviction

to clarify that the sentences imposed on the two indictments were to run

concurrent to any sentence imposed for violations of probation and to any Drug

Court sentence. Defendant appeals from the amended Judgments of Conviction.

      On appeal, defendant focuses his argument solely on the sentences

imposed on him on December 6, 2019. Defendant submits he is entitled to a

resentence given the Legislature's amendment of N.J.S.A. 2C:44-1(b) to include

youth as a mitigating factor to be applied to defendants under the age of twenty-

six at the time of their crimes. Defendant articulates his argument as follows:

            POINT I

            DEFENDANT SHOULD BE RESENTENCED IN
            LIGHT OF THE NEWLY ENACTED AGE RELATED
            MITIGATING FACTOR.

                                       II.

      On October 19, 2020, the Legislature passed, and the Governor signed

into law, several recommendations of the Criminal Sentencing and Disposition

Commission. See L. 2020, c. 106; L. 2020, c. 109; L. 2020, c. 110. One of the

new laws added a new mitigating factor for a court to consider in imposing a


                                                                           A-2146-19
                                       5
criminal sentence. L. 2020, c. 110. Specifically, mitigating factor fourteen was

added so that a court "may properly consider" the mitigating circumstance that

"defendant was under 26 years of age at the time of the commission of the

offense." N.J.S.A. 2C:44-1(b)(14).

      The question of whether a newly enacted law applies retroactively "is a

purely legal question of statutory interpretation" based on legislative intent.

State v. J.V., 242 N.J. 432, 442 (2020), as revised (June 12, 2020) (quoting

Johnson v. Roselle EZ Quick LLC, 226 N.J. 370, 386 (2016)). "To determine

the Legislature's intent, we look to the statute's language and give those terms

their plain and ordinary meaning." Id. at 442 (citing DiProspero v. Penn, 183

N.J. 477, 492 (2005)).     If the language of the statute clearly reflects the

Legislature's intent, then courts apply the law as written, affording the terms

their plain meaning. Ibid. If the language is ambiguous, "we may resort to

'extrinsic interpretative aids, including legislative history,' to determine the

statute's meaning." Id. at 443 (quoting State v. S.B., 230 N.J. 62, 68 (2017)).

      "When the Legislature does not clearly express its intent to give a statute

prospective application, a court must determine whether to apply the statute

retroactively." Ibid. (quoting Twiss v. Dep't of Treasury, 124 N.J. 461, 467

(1991)). When considering criminal laws, courts presume that the Legislature


                                                                           A-2146-19
                                        6
intended them to have prospective application only. Ibid. Consistent with the

presumption in favor of prospective application, the savings statute also

"establishes a general prohibition against retroactive application of penal laws."

State v. Chambers, 377 N.J. Super. 365, 367 (App. Div. 2005); see also N.J.S.A.

1:1-15.

      Our Supreme Court has recognized three exceptions to the presumption of

prospective application of statutes. J.V., 242 N.J. at 444. Those exceptions

apply when:

              (1) the Legislature provided for retroactivity expressly,
              either in the language of the statute itself or its
              legislative history, or implicitly, by requiring
              retroactive effect to "make the statute workable or to
              give it the most sensible interpretation"; (2) "the statute
              is ameliorative or curative"; or (3) the parties'
              expectations warrant retroactive application.

              [Ibid. (quoting Gibbons v. Gibbons, 86 N.J. 515, 522-
              23 (1981)).]

      An ameliorative statute "refers only to criminal laws that effect a

reduction in a criminal penalty." Perry v. N.J. State Parole Bd., 459 N.J. Super.

186, 196 (App. Div. 2019) (quoting Street v. Universal Mar., 300 N.J. Super.

578, 582 (App. Div. 1997)).          To be afforded retroactive application, an

ameliorative statute "must be aimed at mitigating a legislatively perceived undue

severity in the existing criminal law." State in the Interest of J.F., 446 N.J.

                                                                            A-2146-19
                                          7
Super. 39, 55 (App. Div. 2016) (quoting Kendall v. Snedeker, 219 N.J. Super.

283, 286 n.1 (App. Div. 1987)).

      A curative change to a statute is limited to actions that "remedy a

perceived imperfection in or misapplication of a statute." Pisack v. B & C

Towing, Inc., 240 N.J. 360, 371 (2020) (quoting James v. N.J. Mfrs. Ins. Co.,

216 N.J. 552, 564 (2014)). A curative change does not "alter the act in any

substantial way, but merely clarifie[s] the legislative intent behind the [previous]

act." Ibid. (alterations in original) (quoting James, 216 N.J. at 564).

      N.J.S.A. 2C:44-1(b)(14) is not curative because it did not remedy an

imperfection; rather, it added a new mitigating factor based on new concerns

regarding youthful offenders. See L. 2020, c. 110. Moreover, while the new

mitigating factor is ameliorative, the Legislature stated that the statute was to

"take effect immediately," L. 2020, c. 110, thereby signaling that it was not to

be given retroactive effect.

      In two recent decisions, our Supreme Court held that statutes that have an

immediate or future effective date evidence the Legislature's intent to afford

prospective application only. See Pisack, 240 N.J. at 370 (statute "take[s] effect

immediately" on the day it is signed into law); J.V., 242 N.J. at 435 (statute

applies in the future when effective date is after date of statute's enactment). In


                                                                              A-2146-19
                                         8
J.V., the Court explained that "[h]ad the Legislature intended an earlier date for

the law to take effect, that intention could have been made plain in the very

section directing when the law would become effective." 242 N.J. at 445

(quoting James, 216 N.J. at 568). Because we presume that the Legislature was

aware of the judicial construction of its statutes, N.J. Democratic Party, Inc. v.

Samson, 175 N.J. 178, 195 n.6 (2002), we assume the Legislature was aware of

Pisack (issued on Jan. 16, 2020) and J.V. (issued on June 12, 2020), both of

which were issued before the enactment of N.J.S.A 2C:44-1(b)(14) on October

19, 2020.

       Moreover, the Legislature did not express any intent for the statute to be

applied retroactively. Silence on the question of retroactivity may be "akin to a

legislative flare, signaling to the judiciary that prospective application is

intended."   Olkusz v. Brown, 401 N.J. Super. 496, 502 (App. Div. 2008).

Accordingly, because defendant was sentenced in 2019, before mitigating

fourteen was added, he is not entitled to a resentencing based purely on that

mitigating factor.

      Our holding in that regard is consistent with the published cases that have

addressed whether mitigating factor fourteen should be applied retroactively.

We have discussed whether mitigating factor fourteen should be applied


                                                                            A-2146-19
                                        9
retroactively in two published opinions. See State v. Bellamy, 468 N.J. Super.

29 (App. Div. 2021); State v. Tormasi, 466 N.J. Super. 51 (App. Div. 2021).

      In Tormasi, we held that the adoption of mitigating factor fourteen does

not provide a basis to grant a new sentencing hearing because the factor related

to the weight of the sentencing, which is a matter of excessiveness, not legality.

466 N.J. Super. at 67. In Bellamy, we held that when there is an independent

basis to order a new sentencing hearing, mitigating factor fourteen should be

applied in the new sentencing proceedings. 468 N.J. Super. at 47-48. We

explained:

             This is not intended to mean cases in the pipeline in
             which a youthful defendant was sentenced before
             October 19, 2020, are automatically entitled to a
             reconsideration based on the enactment of the statute
             alone. Rather, it means where, for a reason unrelated
             to the adoption of the statute, a youthful defendant is
             resentenced, he or she is entitled to argue the new
             statute applies.

             [Id. at 48.]

      Here, defendant has not argued that any independent basis unrelated to

mitigating factor fourteen warrants a resentencing. Because defendant was

sentenced on December 6, 2019, we hold that he is not entitled to a resentencing

based on the addition of mitigating factor fourteen, which was made effective

on October 19, 2020.

                                                                            A-2146-19
                                       10
Affirmed.




                 A-2146-19
            11